Citation Nr: 0418923	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for major depression. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from August 1975 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St., Louis, Missouri, wherein the RO granted service 
connection for major depression and assigned an initial 
evaluation of 30 percent, effective February 15, 1994.  

Because this appeal comes from an initial rating assigned in 
conjunction with the grant of service connection, the Board 
must analyze whether different percentage ratings are 
warranted since the award of service connection, February 15, 
1994 (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999). 


REMAND

The veteran maintains that his service-connected major 
depression is manifested by increased symptomatology that 
more nearly approximates the criteria for a higher 
evaluation.  Specifically, he has reported increased 
depression, paranoia, nightmares, angry outbursts, 
hypervigilance, overeating, and difficulties with sleeping.  

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The implementing regulations are 
applicable to the veteran's claim despite the fact that the 
VCAA did not take effect until after the veteran had 
perfected his appeal.  VAOPGCPREC 7-2003.  

Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159.

As the VCAA had not been enacted when the Board remanded the 
veteran's claim in January 1997, the RO was not instructed to 
comply with the VCAA notification requirements.  With the 
exception of a brief notation to the VCAA in a July 2002 
statement of the case, the record remains devoid of any 
indication that the veteran has been given notice as required 
by the VCAA.  On remand, the RO should therefore ensure that 
the veteran is advised as to what is required to substantiate 
his claim for an original rating in excess of 30 percent for 
his service-connected major depressive disorder.  

When the veteran was evaluated by VA in October 2000, the 
examiner noted that the veteran had been divorced three 
times, that he was accompanied to the interview by his 
girlfriend and that he had been employed as a laborer.  The 
veteran indicated that he was unable to hold a steady job 
because of his back condition (See Social Security 
Administration award, dated in July 1995, reflecting that the 
veteran was awarded disability benefits for both chronic 
depression and degenerative disc disease).  The veteran's 
last job was as a painter.  Adverse symptomatology included 
mild to moderately restricted affect and problems with 
paranoia (i.e., hearing voices, which problem was alleviated 
with medication.)  A Global Assessment Functioning (GAF) 
Score of 60-75 was recorded by the examiner.  Under DSM IV, 
such GAF scores suggest symptomatology ranging from moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, 
conflicts with co-workers) (GAF 60), to mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well (GAF 70).  American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental, 
Fourth Edition (1994).  

Despite the aforementioned VA examination, other evidence of 
record suggests more severe psychiatric difficulties.  In 
this regard, an April 2001 VA outpatient report reflects that 
the veteran had problems with panic and social phobia, 
agoraphobia and intermittent explosive disorder.  The 
examiner noted that the veteran had a history of being 
electrocuted in 1984 and that he suffered injuries to his 
neck and spine, and also internal injuries and, as a result, 
he had chronic neck pain.  It was reported that the veteran 
had many phobias, to include phobia of the telephone.  A 
mental status evaluation was not performed, but it was noted 
that the veteran had sleep problems and that he had been 
referred to the Cochran VA Medical Center for sleep studies.  
Diagnoses of panic anxiety disorder with agoraphobia, social 
phobia, intermittent explosive disorder, status-post injuries 
received during an electrocution in 1984 with musculoskeletal 
and spinal problems, and possible organic brain damage due to 
traumatic brain injuries were recorded by the examiner.  A 
GAF score of 40 was entered.  (A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood.)  Id.  While 
the examiner noted that the veteran was incapable of 
substantial gainful employment, he did not indicate that such 
unemployability was solely the result of the veteran's 
service-connected major depression. 

Given the varying characterizations of the degree of 
disability caused by psychiatric disability, and the need to 
evaluate the veteran's disability under both sets of rating 
criteria, the Board concludes that VA's duty to assist 
requires that his claim be remanded for a clarifying VA 
examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); 
Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims 
folders and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically told 
of the information or evidence he should 
submit, if any, and of the information or 
evidence that VA will yet obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran should also be asked to submit 
all pertinent information or evidence in 
his possession.  38 C.F.R. § 3.159 
(2003).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected major depression 
since April 2001, to specifically include 
all treatment reports from the Cochran VA 
Medical Center.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folders. 

3.  The RO should then schedule the 
veteran for a VA psychiatric examination 
by a panel of two psychiatrists, if 
feasible.  Psychological testing should 
be conducted.  The examiners should 
review the entire claims folders, provide 
a consensus opinion as to all symptoms 
attributable to the service-connected 
major depression and, to the extent 
feasible, provide an opinion as to the 
combined effect of all manifestations of 
major depression on the veteran's social 
and industrial adaptability.  Clinical 
findings should be elicited so that 
pertinent rating criteria may be applied.  
Additionally, a GAF score should be 
provided, and the examiners should 
explain its meaning in terms consistent 
with rating criteria.  All opinions 
provided should be explained in the 
context of other opinions of record, 
including the April 2001 VA outpatient 
report.  

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal, to 
specifically include consideration of 
whether "staged" ratings are warranted.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

